Citation Nr: 1547576	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to November 1972.  

This claim comes to the Board of Veterans Appeals (Board) from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

In September 2014, the Veteran testified during a videoconference hearing that was held before the undersigned Acting Veteran's Law Judge.  A transcript of the hearing is included in the claims file.  

In a March 2015 decision, the Board denied his issue.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in August 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's March 2015 decision and remanded this issue back to the Board for development consistent with the Joint Motion.


FINDING OF FACT

The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his PTSD.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for TDIU.  Specifically, the Veteran asserts that his currently service-connected PTSD has caused him to be unable to secure gainful employment and that he has not been able to work since 1996 because of his acquired psychiatric disability.  During his September 2014 Board hearing, he states he stopped working due to his mental disability.  Specifically claiming that he missed days from work due to his mental disability, and he was almost fired because of this and was forced to beg for his job back.  He did not share with his employer that he was having psychological problems, and this was why he missed a week from work.  However, he was finally forced to tell his employer about his PTSD, and he was able to get his job back.  The Veteran acknowledges that he injured his rotator cuff while working and they laid him off.  He states that he has tried to find a job since that time but was unsuccessful because he was not able to lift or carry anything.  Lastly, the Veteran states that his primary VA psychiatrist, Dr. F., told him that he cannot work due to his PTSD.   

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).
In this case, the Veteran has only one service connected disability.  He is currently service connected for PTSD with an evaluation of 70 percent disabling.  Accordingly, the Veteran meets the schedular TDIU criteria, and the Board will determine whether the evidence of records supports such a grant on a schedular basis.  

The Veteran originally applied for permanent and total disability from the VA due to non-service connected disabilities and such claim was denied in a January 1996 rating decision.  

During an August 1996 VA examination, the Veteran reported he had an impingement syndrome of the right shoulder and explained that as a result of this, he was on Worker's Compensation with his last job as a driver for St. Vincent DePaul society.  He had not worked since that time and felt that both his physical and his psychological conditions interfered with his ability to function in the work world.  

In an October 1996 hearing officer's decision the Veteran was denied entitlement to a non-service connected disability pension benefits.  It was determined that the evidence of record did not show that the Veteran was permanently and totally disabled for nonservice connected disability pension benefits.  It was not felt that he was unable to secure and follow a substantially gainful employment as a result of his shoulder disability.  It was noted that the Veteran was able to maintain gainful employment until he injured his shoulder and that it would not be unreasonable to assume that the Veteran could secure some form of sedentary employment and remain gainfully employed.  In December 1996, the Veteran was sent information by the RO regarding their vocational rehabilitation program.  

At an October 1998 VA examination, the Veteran reported that his job was lifting furniture and boxes for St. Vincent De Paul.  He explained that he experienced a right shoulder injury on the job, which required surgical intervention.  He reported that his orthopedist advised him not to return to that particular job, but the Veteran did anyway and was laid off.  He felt that he had no other skills and was only qualified for laborer jobs and could not perform any of the due to injury.  He admitted that he had a great deal of anxiety regarding being retrained and feared that he could not manage retraining in a consistent manner.  

The Veteran was afforded another VA examination in November 2000, in which he reported he had a rotator cuff injury and had not been employed since approximately 1989.  The examiner opined that the Veteran's psychiatric symptoms impair him both socially and occupationally, and at this point, "it does not appear that he is employable, secondary to his post-traumatic stress disorder symptoms."  The Veteran appeared to be competent to manage his own financial affairs.  

A September 2010 VA mental health record notes the Veteran reported he had been taking Klonopin and could not sleep at night and during the day he would avoid people and stay in his room due to anxiety.  He believed this medication kept him from functioning, though it did at times make him drowsy and he doubted he would concentrate on it to work. 

The Veteran was afforded a VA examination in September 2010.  The examiner notes the Veteran had not worked since before his 1998 VA examination.  Past records and that 1998 examination indicate that he stopped working due to a rotator cuff injury, and not due to psychiatric issues.  When this was raised by the Veteran, he seemed surprised that this was a fact of record, and he asserted that he was laid off work due to missing many days due to psychiatric reasons.  The examiner opined that from a psychological perspective, he was judged as able to tolerate the normal stress, interpersonal interactions and schedule inherent in any employment setting.  The Veteran was deemed competent to manage his own finances without restriction and his own best interest.

The Veteran was afforded a VA examination in May 2013 and his medical records were reviewed.  The Veteran reported he had not worked since the age of 44, 1996, due to sustaining a rotator cuff injury.  He was "essentially forced to quit" his physically laborious job due to his rotator cuff injury.  He estimated that he was employed in that position for six to seven years and that it was the longest period of time he maintained the same job.  He stated that he performed well at this job and did not receive any formal disciplinary action at work.  He reported that he got into two fights at work with co-workers due to someone taking his lunch out of the refrigerator, but he could not provide any further details on the nature of these fights.  Although the Veteran reported that he got into fights at work, he could not provide any examples of the types of fights and he denied any formal disciplinary action taken against him by his employer.  He also stated that at this job, no one was aware of his acquired psychiatric disability and he purposefully did not want others to know about his PTSD.  Approximately two years after the Veteran stopped working due to his rotator cuff injury, he received entitlement to service connection for PTSD.  

The examiner found it was clear that the Veteran stopped working due to his rotator cuff injury and not due to any psychiatric illness, noting the Veteran reported he had filed for 100 percent service connection for at least the past several years due to a veteran service representative informing him that he would likely be awarded more money since he had been service connected for 70 percent for his PTSD for quite a while.  While the examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, the Veteran was able to tolerate the normal stress, interpersonal relationships, and schedule inherent in most employment settings.  Moreover, the Veteran was unable to describe the overall impact that his PTSD had on his daily life.  The examiner opined that the Veteran's PTSD would not prevent him from securing and maintaining either sedentary or industrial employment.  In fact, the Veteran had been functioning as a caretaker of his aging and disabled mother.  The Veteran appeared to be functioning at the same level as he had been since 2000. 

The Veteran submitted a January 2014 DBQ from his primary VA psychiatrist, Dr. F., who found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgement, thinking and/or mood.  Dr. F. notes the Veteran had not worked since 1994 and had a rotary cuff injury.  He had disorderly conduct in 1989 and shortly got into treatment in 1990.  Dr. F. found the Veteran had difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and would have difficulty tolerating a work environment due to the above PTSD symptoms.   

In considering the evidence of record under the laws and regulations as set forth above, affording the Veteran reasonable doubt the Board concludes that TDIU is warranted.  A November 2000 VA examination found the Veteran's psychiatric symptoms impair him both socially and occupationally, and at this point, "it does not appear that he is employable, secondary to his post-traumatic stress disorder symptoms."  Also, the May 2013 VA examiner found the Veteran appeared to be functioning at the same level as he had been since 2000.  Additionally, Dr. F. found in a January 2014 DBQ that the Veteran had difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and would have difficulty tolerating a work environment due to the above PTSD symptoms.  Although the Board notes there is evidence for and against the Veteran's claim, affording the Veteran reasonable doubt the Board finds the Veteran is entitled to a TDIU.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  As such, such a TDIU is warranted.  

As the Board is granting in full the benefits sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

A total disability rating based upon individual unemployability due to service connected disabilities is granted. 




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


